DETAILED ACTION
Response to Amendment
	In view of the amendments to Claims 7 and 11 and cancellation of Claims 8-10, the previous prior art rejection based on Shinozaki previously directed to the claims is maintained with revised mappings, as necessitated by the amendments.
	In view of the amendments to Claims 7 and 11 and cancellation of Claims 8-10, the previous §112(b) rejections directed to the claims have been withdrawn.

Claim Objections
Claim 7 is objected to because of the following informalities:  “…forms an angle of great than 0 and less than...” should be corrected to “…forms an angle of greater than 0 and less than…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2004/0157080 (Shinozaki).
In regards to Claims 7 and 11, Shinozaki teaches a copper foil wherein an electrodeposited copper foil layer is deposited, having crystal grains which average particle size of not more than 2 μm exposed at the surface thereof (Abstract) – corresponding to an electroplated copper layer, and overlapping with the limitation of copper crystal particles have a length of 20 nm to 5 µm in the long axis direction and a length of 20 nm to 2 µm in the short axis direction (instant Claim 7).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Shinozaki also teaches that the crystals are finely divided (¶39), and a uniform smooth surface can be obtained (¶41), and that additionally, at least one surface of the untreated copper foil can be formed with a burnt plating layer of copper with other constituents (¶16), wherein the burnt plating layer is formed with a copper plating layer over it (¶17), wherein encapsulation plating follows the burnt plating processes (¶¶57, 85-88) – corresponding to the electroplated copper layer being deposited on a copper substrate.  
Although Shinozaki does not explicitly teach that the electroplated copper layer comprises a first plurality of copper crystal particles having a first orientation, and the first orientation being a direction perpendicular to a copper substrate on which the electroplating copper layer is deposited, and a second plurality of particles having a second orientation, the second orientation and the preferred orientation forming an angle of great[er] than 0° and less than 45°, and constituting 50-90% of all copper crystal particles (instant Claim 7), nor that the electroplated copper layer having a major diffraction peak at a 2θ angle of about 44° (instant Claim 11), Examiner notes that given that the layer structure, composition, and particle size of Shinozaki is substantially similar to that of the instant application as set forth in Claim 7, as well as a substantially similar method of manufacture, one of ordinary skill in the art would have found it obvious that the product would have substantially similar crystallographic measurements and orientations, such as the electroplated copper layer comprising a first plurality of copper crystal particles having a first orientation, and the first orientation being a direction perpendicular to a copper substrate on which the electroplating copper layer is deposited, and a second plurality of particles having a second orientation, the second orientation and the preferred orientation forming an angle of great[er] than 0° and less than 45°, and constituting 50-90% of all copper crystal particles (instant Claim 7), nor that the electroplated copper layer having a major diffraction peak at a 2θ angle of about 44° (instant Claim 11), Examiner notes that given that the layer structure, composition, and particle size of Nielsen is substantially similar to that of the instant application as set forth in Claims 7 and 11.
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Shinozaki teaches that for the electroplated encapsulation layer, a current density of 10-30 A/dm2 with a concentration Cu of 50-80 g/L is utilized (¶88), with chloride ions comprising 10-60 ppm (¶42) and a compound having mercapto groups which react with the copper ions to form a complex and result in finer crystals of copper (¶37).  This is the substantially similar method used by Applicants to produce the claimed product.  In particular, Applicant teaches that the method for the electroplating process utilizes a current density of 3-30 A/dm2  and a concentration Cu of 40-60 g/L (¶¶26-27), as well as a chloride ion concentration of 40-60 ppm and an organosulfonate (¶9).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the electroplated copper layer comprising a first plurality of copper crystal particles having a first orientation, and the first orientation being a direction perpendicular to a copper substrate on which the electroplating copper layer is deposited, and a second plurality of particles having a second orientation, the second orientation and the preferred orientation forming an angle of great[er] than 0° and less than 45°, and constituting 50-90% of all copper crystal particles (instant Claim 7), and that the electroplated copper layer having a major diffraction peak at a 2θ angle of about 44° (instant Claim 11).

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as claimed, and in particular, that Shinozaki fails to teach or suggest the features of Claim 7, including the first and second plurality of copper crystal particles (Applicant’s Arguments, Page 4).
In regards to Applicant’s argument, Examiner notes that Applicant has not provided sufficient evidence on the record to show that the prior art of Shinozaki would not necessarily possess the first and second plurality of copper crystal particles as claimed in amended Claims 7 and 11.  In particular, in the Non-Final rejection mailed on 04/14/2022, the Examiner set forth a clear rationale that one of ordinary skill in the art would find it obvious, given that the layer structure, composition, and particle size of Shinozaki is substantially similar to that of the instant application as set forth in Claim 7, as well as a substantially similar method of manufacture, that the crystal features as a result of the manufacture would result in substantially similar attributes, including the crystal orientations of the first and second plurality of copper particles.  Applicant has not met its burden in showing that the teachings of Shinozaki.
Therefore, Applicant’s assertion that the prior art fails to teach the instant invention is not persuasive, given the lack of cited and mapped evidence or any support otherwise.  Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784